                                                         Case 4:20-cv-05616-PJH Document 22 Filed 12/23/20 Page 1 of 3



                                                   1   VENABLE LLP
                                                       Amit Rana (SBN 291912)
                                                   2     Arana@venable.com
                                                       101 California Street, Suite 3800
                                                   3   San Francisco, CA 94111
                                                       Telephone:     415.653.3750
                                                   4   Facsimile:     415.653.3755
                                                   5   Attorneys for Plaintiff and Counterdefendant
                                                       OLYMPIC MEDIA, LLC
                                                   6
                                                       ALTO LITIGATION, PC.
                                                   7    Bahram Seyedin-Noor (Bar No. 203244)
                                                        bahram@altolit.com
                                                   8    Ellen London (Bar No. 325580)
                                                        ellen@altolit.com
                                                   9   Four Embarcadero Center, Suite 1400
                                                       San Francisco, CA 94111
                                                  10   Telephone: (415) 779-2586
                                                       Facsimile: (415) 306-8744
                                                  11
                                                       Attorneys for Defendant and Counterclaimant,
                                                  12   ITERABLE, INC.
              101 CALIFORNIA STREET, SUITE 3800




                                                  13
                    SAN FRANCISCO, CA 94111




                                                                                       UNITED STATES DISTRICT COURT
VENABLE LLP




                                                  14
                         415.653.3750




                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                  15

                                                  16
                                                       Olympic Media, LLC,                             Case No. 20-cv-05616-PJH
                                                  17
                                                                         Plaintiff,
                                                  18
                                                               v.                                      JOINT STIPULATION OF VOLUNTARY
                                                  19                                                   DISMISSAL OF ALL CLAIMS AND
                                                       Iterable, Inc.,                                 COUNTERCLAIMS WITH PREJUDICE
                                                  20
                                                                         Defendant.
                                                  21                                                   Judge: Hon. Phyllis J. Hamilton
                                                       _____________________________________
                                                  22
                                                       Iterable, Inc.,
                                                  23
                                                                         Counterclaimant,
                                                  24
                                                               v.
                                                  25
                                                       Olympic Media, LLC,
                                                  26
                                                                         Counterdefendant.
                                                  27

                                                  28
                                                                                                      -1-
                                                         Case No. 20-cv-05616-PJH                                JOINT STIPULATION OF VOLUNTARY
                                                                                                                        DISMISSAL WITH PREJUDICE
       Case 4:20-cv-05616-PJH Document 22 Filed 12/23/20 Page 2 of 3



 1          IT IS HEREBY STIPULATED AND AGREED by and between the parties, Plaintiff
 2   and Counterdefendant Olympic Media, LLC and Defendant and Counterclaimant Iterable, Inc., by
 3   and through their undersigned counsel, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and 41(c),
 4   that all claims and counterclaims stated herein against all parties are voluntarily dismissed with
 5   prejudice, with each party to bear its own attorneys’ fees and costs.
 6    Dated: December 23, 2020                               VENABLE LLP
 7                                                   By:      /s/Amit Rana          __
                                                             AMIT RANA
 8
                                                             Attorneys for Plaintiff and
 9
                                                             Counterdefendant
10                                                           OLYMPIC MEDIA, LLC

11
      Dated: December 23, 2020                               ALTO LITIGATION, PC
12
                                                    By:      _/s/_Ellen London_____
13                                                           ELLEN LONDON
14
                                                             Attorneys for Defendant and
15                                                           Counterclaimant ITERABLE, INC.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -2-
       Case No. 20-cv-05616-PJH                                      JOINT STIPULATION OF VOLUNTARY
                                                                            DISMISSAL WITH PREJUDICE
       Case 4:20-cv-05616-PJH Document 22 Filed 12/23/20 Page 3 of 3



 1                   ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1
 2          Pursuant to N.D. Cal. Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
 3
     document has been obtained from each of the other signatories.
 4

 5
     Dated: December 23, 2020                              /s/ Amit Rana
 6
                                                           AMIT RANA
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -3-
       Case No. 20-cv-05616-PJH                                   JOINT STIPULATION OF VOLUNTARY
                                                                         DISMISSAL WITH PREJUDICE
